           Case 1:18-cr-00146-DAD-BAM Document 22 Filed 09/03/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00146-DAD-BAM
11
                                   Plaintiff,
12                                                        STIPULATION CONTINUE JURY TRIAL; AND
                            v.                            EXCLUSION OF TIME UNDER THE SPEEDY
13                                                        TRIAL ACT; FINDINGS AND ORDER
     GUSTAVO MARTINEZ,
14
                                  Defendant.
15

16                                              I.    BACKGROUND
17
            This case is set for jury trial on October 6, 2020. On March 16, 2020, the Court entered General
18
     Order 611, which suspended all jury trials in the Eastern District of California scheduled to commence
19
     before May 1, 2020. This General Order was entered to address public health concerns related to
20
     COVID-19.
21
            On March 18, 2020, General Order 612 also issued. Pursuant to that Order, all of the
22
     courthouses in the Eastern District of California were closed to the public. It only allows persons with
23
     official court business or a healthy building tenant with official business on behalf of a tenant agency
24
     into the courthouse. The Order further provides, among other things, that in criminal cases before
25
     district court judges, the assigned district court judge may continue matters after May 1, 2020, excluding
26
     time under the Speedy Trial Act with reference to Order 611 with additional findings to support the
27
     exclusion in the judge’s discretion. Clarification to Order 612 subsequently defined “persons having
28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          1
30    ACT
            Case 1:18-cr-00146-DAD-BAM Document 22 Filed 09/03/20 Page 2 of 5


 1 official court business” and it explained how media may still gain telephonic access to a particular court

 2 proceeding on behalf of the public.

 3          The State has also continued to take action to combat the COVID-19 pandemic. As of March 19,

 4 2020, the Governor for the State of California entered a state-wide shelter-in-place order, requiring

 5 everyone in the State to stay in their homes except for essential outings, such as to obtain food,

 6 prescriptions or healthcare services. https://www.cnn.com/2020/03/19/us/california-coronavirus-stay-

 7 home-order/index.html.

 8          Although General Order 611 addresses the district-wide health concern, the Supreme Court has

 9 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
10 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

11 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

12 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

13 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

14 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

15 or in writing”).

16          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as mandatory—the

17 General Order requires specific supplementation and the parties seek to provide that through this

18 Motion. Ends-of-justice continuances are excludable only if “the judge granted such continuance on the

19 basis of his findings that the ends of justice served by taking such action outweigh the best interest of the

20 public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is
21 excludable unless “the court sets forth, in the record of the case, either orally or in writing, its reason or

22 finding that the ends of justice served by the granting of such continuance outweigh the best interests of

23 the public and the defendant in a speedy trial.” Id.

24          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

25 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

26 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
27 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

28 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

       GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           2
30     ACT
           Case 1:18-cr-00146-DAD-BAM Document 22 Filed 09/03/20 Page 3 of 5


 1 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 2 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 3 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

 4 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 5          In light of the societal context created by the foregoing, this Court should consider the following

 6 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 7 justice exception, § 3161(h)(7) (Local Code T4). Also, this Court should designate a new date for the

 8 jury trial. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance

 9 must be “specifically limited in time”).
10                                               STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1. The Court should continue the trial until March 2, 2021, at 8:30 am and hold a trial

14              confirmation hearing February 16, 2021 at 10 am.

15          2. The Court should exclude time between October 6, 2020 and March 2, 2021 under Local

16              Codes T4, T1, and M, and under the Speedy Trial Act.

17          3. The parties agree and stipulate, and request that the Court find the following:

18                 a. The government has represented that the discovery associated with this case includes

19                     wiretap applications and recordings, investigative reports, reports of witness

20                     interviews, photographs, video recordings, audio recordings, patient charts, bank

21                     records, email records, and other materials. This discovery has been produced

22                     direction to counsel and/or made available for inspection and copying.

23                 b. Counsel for the defense represents that she needs additional time to review the

24                     discovery for defendant’s case, investigate a possible resolution for the case, and to

25                     review and assess the resolutions reached by defendants in case related to the

26                     defendant.

27                 c. Counsel for defendant believes that failure to grant the above-requested continuance

28                     would deny her the reasonable time necessary for effective preparation, taking into

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         3
30    ACT
         Case 1:18-cr-00146-DAD-BAM Document 22 Filed 09/03/20 Page 4 of 5


 1                     account the exercise of due diligence.

 2                d. In addition to the public health concerns cited by General Order 611 and presented by

 3                     the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this

 4                     case due to issues related to the COVID-19 outbreak and related measures:

 5                         i. The trial would involve individuals with high risk factors, such as age and

 6                            medical conditions;

 7                        ii. Counsel for the defense represents that she needs additional time to

 8                            investigate and provide evidence leading to a possible negotiated resolution

 9                            for the case, and that such investigation is currently hampered by the

10                            limitations of the ongoing Shelter in Place Order.

11                e. The government does not object to a continuance.

12                f. Based on the above-stated findings, the ends of justice served by continuing the case

13                     as requested outweigh the interest of the public and the defendant in a trial within the

14                     original date prescribed by the Speedy Trial Act.

15        4. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

16            within which trial must commence, the time period of March 17, 2020 to May 7, 2020,

17            inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv), (h)(3)(A)

18            and (B) [Local Codes T4, T1, and M] because it results from a continuance granted by the

19            Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

20            by taking such action outweigh the best interest of the public and the defendant in a speedy

21            trial.

22        5. Nothing in this stipulation and order shall preclude a finding that other provisions of the

23            Speedy Trial Act dictate that additional time periods are excludable from the period within

24            which a trial must commence.

25            IT IS SO STIPULATED.

26
27

28

     GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         4
30   ACT
          Case 1:18-cr-00146-DAD-BAM Document 22 Filed 09/03/20 Page 5 of 5

     Dated: September 2, 2020                              MCGREGOR W. SCOTT
 1                                                         United States Attorney
 2
                                                           /s/ VINCENZA RABENN
 3                                                         VINCENZA RABENN
                                                           Assistant United States Attorney
 4

 5
     Dated: September 2, 2020                              /s/ Galatea DeLapp
 6                                                         Galatea DeLapp
 7                                                         Counsel for Defendant
                                                           GUSTAVO MARTINEZ
 8

 9
10
                                           FINDINGS AND ORDER
11
     IT IS SO ORDERED.
12
       Dated:     September 2, 2020
13                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                       5
30    ACT
